1                                                                   The Honorable Ronald B. Leighton
                                                                          United States District Judge
2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON

8    PAM JOHNSON, individually and behalf of all             )
     similarly situated taxpayers,                           )
9                                                            )   No. 3:17-cv-05862-RBL
                                   Plaintiff,
                                                             )
10                                                           )
            v.                                               )   STIPULATION LIFTING STAY
11                                                           )
                                                             )
     KING COUNTY,                                            )
12
                                                             )
                                   Defendant.
13                                                           )
                                                             )
14                                                           )
            Plaintiff Pam Johnson, who appears both individually and on behalf of an uncertified
15
     class (“Plaintiff”), and Defendant King County, by and through undersigned counsel, hereby
16
     stipulate that the January 17, 2018 stay in this matter should be lifted. The Washington Supreme
17
     Court, through End Prison Indus. Complex v. King Cty., 431 P.3d 998, 999 (Wash. 2018), issued
18
     its mandate and therefore the stay in this matter should be lifted pursuant to the Court’s Order
19
     (Dkt. 9). The parties dispute whether the Washington Supreme Court’s decision is dispositive on
20
     this matter.
21

22

23

                                                                         Daniel T. Satterberg, Prosecuting Attorney
                                                                         CIVIL DIVISION, Litigation Section
                                                                         900 King County Administration Building
                                                                         500 Fourth Avenue
     STIPULATION LIFTING STAY - 1                                        Seattle, Washington 98104
                                                                         (206) 296-0430 Fax (206) 296-8819
1    It is so stipulated this 8th day of February, 2018.

2    On behalf of Plaintiff Pam Johnson:

3
     SMITH & LOWNEY, PLLC
4

5    /s/ Knoll Lowney________________
     Knoll Lowney, WSBA 23457
6
     Claire E. Tonry, WSBA No.44497
7    2317 E. John St.
     Seattle, WA 98112
8    (206) 860-2883
     Fax: (206) 860-4187
9    knoll@smithandlowney.com
     claire@smithandlowney.com
10   ,Attorneys for Pam Johnson

11
     On behalf of Defendant King County:
12
     DANIEL T. SATTERBERG
13
     King County Prosecuting Attorney
14
     By: /s/ David J. Hackett
15   DAVID J. HACKETT, WSBA # 21236
     Senior Deputy Prosecuting Attorney
16
     King County Prosecuting Attorney’s Office
17   500 Fourth Avenue, 9th Floor
     Seattle, WA 98104-2136
18   Telephone: (206) 296-8820
     Fax: (206) 296-8819
19   david.hackett@kingcounty.com
     Attorney for Defendant King County
20

21

22

23

                                                           Daniel T. Satterberg, Prosecuting Attorney
                                                           CIVIL DIVISION, Litigation Section
                                                           900 King County Administration Building
                                                           500 Fourth Avenue
     STIPULATION LIFTING STAY - 2                          Seattle, Washington 98104
                                                           (206) 296-0430 Fax (206) 296-8819
1                                                 ORDER

2         Pursuant to the stipulation of the parties, the Court hereby lifts the stay in this matter.

3         Dated this 20th day of February, 2018

4

5

6                                                          A
                                                           Ronald B. Leighton
7                                                          United States District Judge

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                                           Daniel T. Satterberg, Prosecuting Attorney
                                                                           CIVIL DIVISION, Litigation Section
                                                                           900 King County Administration Building
                                                                           500 Fourth Avenue
     STIPULATION LIFTING STAY - 3                                          Seattle, Washington 98104
                                                                           (206) 296-0430 Fax (206) 296-8819
